 

 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (“Agreement”) dated as of May 15, 2019 between The ExOne
Company, a Delaware corporation (the “Company”), and John F. Hartner (the
“Executive”).

WHEREAS, the Board of Directors of the Company (“Board”) has determined to
appoint the Executive to serve as the Chief Executive Officer of the Company,
and the Executive has agreed to serve as the Chief Executive Officer of the
Company, on the terms and conditions set forth in this Agreement.

In order to effect the foregoing, the Company and the Executive wish to enter
into this Agreement on the terms and conditions set forth below. Accordingly, in
consideration of the premises and the respective covenants and agreements of the
parties herein contained, and intending to be legally bound hereby, the parties
hereto agree as follows:

ARTICLE 1

DEFINITIONS

SECTION 1.01. Definitions. For purposes of this Agreement, the following terms
have the meanings set forth below:

“Affiliate” means (i) any entity that, directly or indirectly, is controlled
by the Company, (ii) any entity in which the Company has a significant equity
interest, and (iii) an affiliate of the Company as defined in Rule 12b-2
promulgated under Section 12 of the Securities Exchange Act of 1934, as amended.

“Base Salary” has the meaning set forth in Section 4.01.

“Cause” means (a) gross negligence in the performance of the Executive’s duties
which results in material financial harm to the Company; (b) the Executive’s
conviction of, or plea of guilty or nolo contendere to, (i) any felony, or
(ii) any misdemeanor involving fraud, embezzlement or theft; (c) the Executive’s
refusal to perform his duties and responsibilities with the Company, without the
same being corrected within fifteen (15) days after being given written notice
thereof; (d) the material breach by the Executive of any of the covenants
contained in Articles 6 or 7 of this Agreement; (e) the Executive’s willful
violation of any material provision of the Company‘s code of ethics and business
conduct for executives and management employees; or (f) the Executive’s willful
engagement in conduct that is demonstrably and materially injurious to the
Company, monetarily or otherwise. The Executive may be terminated for Cause
hereunder only by majority vote of all members of the Board.

“COBRA” has the meaning set forth in Section 5.05.

“COBRA Continuation Period” has the meaning set forth in Section 5.05.

“Code” means the Internal Revenue Code of 1986, as amended.

“Date of Termination” has the meaning set forth in Section 5.07.

“Employment Period” has the meaning set forth in Section 2.01.

“Good Reason” means, without the Executive’s written consent, (a) the material
diminution of the Executive’s duties or responsibilities, including the
assignment of any duties and responsibilities materially inconsistent with his
position; (b) a reduction in the Executive’s Base Salary below $375,000 per
annum; or (c) any person, partnership, corporation or other legal entity
acquires all or substantially all of the assets of the Company; provided that
any acquisition of the assets relating to one business line of the Company will
not be deemed to be an acquisition of

 

--------------------------------------------------------------------------------

 

 

substantially all of the assets of the Company for purposes of this definition
of “Good Reason”. Notwithstanding the forgoing, in order for the Executive to
terminate for Good Reason under clauses (a) and (b) above, (a) the Executive
must give written notice of the event that constitutes Good Reason under clauses
(a) and (b) above within sixty (60) days after such event occurs, and any
failure to give such written notice within such period will result in a waiver
by the Executive of his right to terminate for Good Reason as a result of such
act, (b) the event must remain uncorrected by the Company for thirty (30) days
following such notice (the “Cure Period”), and(c) such termination must occur
within sixty (60) days after the expiration of the Cure Period. In addition, in
order for the Executive to terminate for Good Reason under clause (c) above, the
Executive must give written notice to the Company or any successor of the
Company that assumes this Agreement in connection with the sale of all or
substantially all of the assets of the Company within thirty (30) days after the
consummation of such sale and such termination must occur within sixty (60) days
after the date of the notice of termination.

“Notice of Termination” has the meaning set forth in Section 5.06.

“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended and used in Sections 13(d) and 14(d)
thereof, including a  “group”  as defined in Section 13(d).

“Permanent Disability” means the Executive becomes permanently disabled within
the meaning of the long term disability plan of the Company applicable to the
Executive under circumstances whereby the Executive is entitled to receive
immediate benefits thereunder.

“Reimbursable Expenses” has the meaning set forth in Section 4.05. In addition,
any Reimbursable Expense shall be made only in accordance with the following
conditions:

(a) The reimbursement of any eligible expense shall be made on or before the
last day of the Executive’s taxable year following the taxable year in which the
expense was incurred; and

(b) The right to reimbursement shall not be subject to liquidation or exchange
for another benefit.

“Release” has the meaning set forth in Section 5.02.

“Restricted Territory” means the counties, towns, cities, states or other
political subdivisions of any country in which the Company or its Affiliates
operates or does business.

“Start Date” has the meaning set forth in Section 2.01.

ARTICLE 2

EMPLOYMENT

SECTION 2.01. Employment. The Company shall employ the Executive, and the
Executive shall serve the Company, as the Chief Executive Officer, upon the
terms and conditions set forth in this Agreement for the period beginning May
15, 2019 (the date of the beginning of such period to be referred to herein as
the (“Start Date”) and ending as provided in Section 5.01 (the “Employment
Period” ).

ARTICLE 3

POSITION AND DUTIES

SECTION 3.01. Position and Duties. During the Employment Period, the Executive
shall serve as Chief Executive Officer of the Company. In such capacity, the
Executive shall have such responsibilities, powers and duties as may from time
to time be prescribed by the Board. During the Employment Period, the Executive
shall devote substantially all of his working time and efforts to the business
and affairs of the Company and its subsidiaries. The Executive shall not
directly or indirectly render any services of a business, commercial or

 

--------------------------------------------------------------------------------

 

 

professional nature to any other Person or organization, whether for
compensation or otherwise, without the prior written consent of the Company;
provided, however, that nothing in this Agreement shall preclude the Executive
from managing his personal investments or serving as a director of a
not-for-profit organization, so long as such activities do not interfere with
the Executive’s performance of his duties hereunder.

ARTICLE 4

BASE SALARY AND BENEFITS

SECTION 4.01. Base Salary. As of the Start Date, the Executive’s base salary
will be $375,000 per annum (the “Base Salary”). The Base Salary will be payable
in accordance with the normal payroll practices of the Company. Annually, during
the Employment Period, the Compensation Committee of the Board of Directors
shall review with the Executive his job performance and compensation, and if
deemed appropriate by the Compensation Committee, in its discretion, the
Executive’s Base Salary may be adjusted; such adjusted Base Salary shall become
the new Base Salary.

SECTION 4.02. Bonuses. During the Employment Period, in addition to the Base
Salary, the Executive shall be eligible to participate in an annual bonus plan
on such terms established from time to time by the Board or the Compensation
Committee of the Board, as applicable.

SECTION 4.03. Long Term Incentive Plans. During the Employment Period, the
Executive shall be eligible to participate in any long term incentive
compensation plan maintained by the Company on the terms established from time
to time by the Board or the Compensation Committee of the Board, as applicable.

SECTION 4.04. Benefits. During the Employment Term, the Executive shall be
entitled to participate in all employee benefit and fringe benefit plans and
arrangements made available by the Company to its executives and key management
employees upon the terms and subject to the conditions set forth in the
applicable plan or arrangement. The Executive will be entitled to a maximum of
four (4) weeks of paid vacation annually during the Employment Period.

SECTION 4.05. Expenses. The Company shall reimburse the Executive for all
reasonable expenses incurred by him in the course of performing his duties under
this Agreement which are consistent with the Company‘s policies in effect from
time to time with respect to travel, entertainment and other business
expenses (“Reimbursable Expenses”), subject to the Company‘s requirements with
respect to reporting and documentation of expenses.

SECTION 4.06 Equity Award.  In consideration of Executive’s promotion to Chief
Executive Officer, the Company will propose to the Compensation Committee to
make Executive an award of restricted stock as of May 15, 2019 equivalent to
$175,000, that will vest on the one-year anniversary of the grant date as more
fully outlined in the Notice of Restricted Stock Award to be provided to
Executive by the Company and further subject to the terms and conditions of The
ExOne Company 2013 Equity Incentive Plan.

ARTICLE 5

TERM AND TERMINATION

SECTION 5.01. Term. The term of the Agreement shall commence on the Start Date,
May 15, 2019 and end on the second anniversary of the Start Date, May 15, 2021,
(the Employment Period), unless further extended or sooner terminated as
hereinafter provided.  Commencing on the second anniversary of the Start Date
and on each anniversary thereafter, the Employment Period will automatically be
extended each year for one (1) additional year, unless at least sixty (60) days
immediately preceding such annual anniversary, the Company or Executive shall
have given written notice to the other of such party’s decision not to extend
the Employment Period.    In the event that either party terminates Agreement or
Executive’s employment with the Company during the Employment Period, the
parties acknowledge and agree that there is no Base Salary or Benefits outlined
in Article 4 above or any other

 

--------------------------------------------------------------------------------

 

 

compensation or benefits due and owing to Executive, except as outlined in the
following sections of this Article 5, and subject to such terms and conditions
provided herein.  

SECTION 5.02. Termination for Good Reason or Without Cause. If Executive’s
employment is terminated prior to the end of the Employment Period (a) by the
Executive for Good Reason, or (b) by the Company without Cause, provided the
Executive has delivered a signed Release of claims reasonably satisfactory
to the Company (the “ Release ”) to the Company pursuant to the notice provision
of Section 10.07 within ninety (90) days of the Date of Termination and not
revoked the Release within the seven-day revocation period provided for in the
Release, the Executive shall be paid solely (i) Base Salary through the Date of
Termination and any annual bonus awarded in accordance with the Company‘s bonus
program but not yet paid; (ii) an amount equal to one (1) times the Base Salary
(to be paid in twelve monthly installments following the Date of Termination);
(iii) a pro-rata portion of the Executive’s bonus for the year of termination,
calculated by reference to the number of days during the bonus year during which
he was employed by the Company, as determined to be earned by the Compensation
Committee of the Board, or the Board as applicable, pursuant to the applicable
bonus plan; (iv) payment for all accrued, but unused, vacation time through the
Date of Termination; (v) payment for reasonable outplacement assistance services
actually incurred by the Executive associated with seeking another employment
position within 12 months of the Date of Termination; and (vi) promptly
following any such termination, the Executive shall be reimbursed all
Reimbursable Expenses incurred by the Executive prior to such termination. The
amounts described in clause (iv) above will be paid in a single lump sum on the
later of ten (10) days after the Date of Termination, or the next payroll date;
provided, however, that no amount shall be paid until expiration of the 7-day
statutory revocation period with respect to the release referred to in this
Section 5.02 above. The amount described in clause (iii) shall be paid in
accordance with the terms of the applicable bonus plan subject to the attainment
of the performance goals applicable to such bonus award and will be paid in such
form and at such time as bonuses for that year are paid to other executives of
the Company as determined by the Compensation Committee or Board, as applicable.
The amount described in clause (vi) shall be paid no later than the end of the
calendar year following the year in which such expense is incurred by the
Executive. The terms of all Company restricted stock units, stock options and
other equity based awards will be as set forth in the applicable award
agreements and medical benefits shall be as provided in Section 5.05 below. The
Executive’s entitlements under any other benefit plan or program shall be as
determined thereunder, except that severance benefits shall not be payable under
any other plan or program. Notwithstanding the foregoing, if a termination of
employment results in severance benefits being paid under any change in control
agreement (or any successor thereto), no amounts or benefits will be paid to the
Executive under this Section 5.02 or 5.05. The Executive further agrees that in
the event that the Executive is terminated prior to the end of the Employment
Period by the Executive under clause (c) under the definition of Good Reason,
the Company may cease making payments under (ii) and (iii) above (and Executive
will reimburse the Company for any payments made under (ii) and (iii) above with
respect to such termination) in the event that the Executive accepts employment
with the acquirer of all or substantially all of the assets of the Company prior
to the end of the twelve month payment period during which payments under
(ii) will be made.

SECTION 5.03. Termination Due to Death or Permanent Disability. If the
Executive’s employment is terminated prior to the end of the Employment Period
due to the Executive’s death or Permanent Disability, the Executive (or his
heirs, estate or legal representative) shall be entitled solely to (i) Base
Salary through the Date of Termination and any annual bonus awarded in
accordance with the Company‘s bonus program but not yet paid; (ii) a pro-rata
portion of the Executive’s bonus for the year of termination, calculated by
reference to the number of days during the bonus year during which he was
employed by the Company; (iii) payment for all accrued, but unused, vacation
time through the Date of Termination; and (iv) promptly following any such
termination, the Executive (or his heirs, estate of legal representative) shall
be reimbursed all Reimbursable Expenses incurred by the Executive prior to such
termination. The amounts described in clauses (i) and (iii) above will be paid
in a single lump sum on the later of ten (10) days after the Date of
Termination, or the next payroll pay date. The amount described in clause
(iii) shall be paid in accordance with the terms of the applicable bonus plan
subject to the attainment of the performance goals applicable to such bonus
award and will be paid in such form and at such time as bonuses for that year
are paid to other executives of the Company as determined by the Compensation
Committee or Board, as applicable. The terms of all Company restricted stock
units, stock options and other equity based awards will be as set forth in the
applicable award agreements, and the Executive’s entitlements under any other
benefit plan or program shall be as determined thereunder.

 

--------------------------------------------------------------------------------

 

 

SECTION 5.04. Termination for Cause or Other Than Good Reason. If the
Executive’s employment is terminated prior to the end of the Employment Period
(a) by the Company for Cause, or (b) by the Executive other than for Good Reason
and not due to the Executive’s death or Permanent Disability, the Executive
shall be entitled, within ten (10) days following the Date of Termination, or
the next payroll pay date, to receive solely (i) the Base Salary through the
Date of Termination; (ii) payment for all accrued, but unused, vacation time
through the Date of Termination; and (iii) reimbursement of all Reimbursable
Expenses incurred by the Executive prior to such termination. The Executive’s
rights under any benefit plan or program shall be as set forth thereunder.

SECTION 5.05. Medical Benefits. If  there is a termination of employment as
specified in Section 5.02, the Executive and his dependents shall continue to
receive his medical insurance benefits from the Company available through COBRA.
If the Executive elects COBRA continuation coverage, the Executive shall
continue to participate in all medical insurance plans he was participating on
the Date of Termination, and the Company shall pay the applicable premium. To
the extent that Executive had dependent coverage immediately prior to
termination of employment, such continuation of benefits for Executive shall
also cover Executive’s dependents for so long as Executive is receiving benefits
under this paragraph and such dependents remain eligible. The COBRA Continuation
Period for medical insurance under this paragraph shall be deemed to run
concurrent with the continuation period federally mandated by COBRA (generally
18 months), or any other legally mandated and applicable federal, state, or
local coverage period for benefits provided to terminated employees under the
medical plan. For purposes of this Agreement, (a)  “COBRA”  means the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, and (b) 
“COBRA Continuation Period”  shall mean the continuation period for medical
insurance to be provided under the terms of this Agreement which shall commence
on the first day of the calendar month following the month in which the date of
termination falls and generally shall continue for an 18-month period or until
such time as the executive is employed, whichever is earlier.

SECTION 5.06. Notice of Termination. Any termination by the Company for
Permanent Disability or Cause or without Cause or by the Executive with or
without Good Reason shall be communicated by written Notice of Termination to
the other party hereto. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
employment under the provision indicated.

SECTION 5.07. Date of Termination. “Date of Termination” shall mean (a) if the
Executive is terminated as a result of a Permanent Disability, the next business
day after a Notice of Termination is given following the Permanent Disability;
(b) if the Executive’s employment is terminated as a result of death, the date
of death; and (c) if the Executive is terminated for any other reason, the later
of the date the Notice of Termination is given or the end of any applicable
correction period except as otherwise specifically provided herein.

SECTION 5.08. No Duty to Mitigate. The Executive shall have no duty to seek new
employment or other duty to mitigate following a termination of employment as
described in Section 5.02 above, and no compensation or benefits described in
Section 5.02 shall be subject to reduction or offset on account of any
subsequent compensation, other than as provided in Section 5.05.

SECTION 5.09.  Release. Notwithstanding any other provision hereof, the
Executive shall not be required by the Release to release claims that the
Executive may have against the Company for reimbursement of ordinary and
necessary business expenses incurred by him during the course of his employment,
claims that arise after the effective date of the Release, any rights the
Executive may have to enforce Sections 5.02 of this Agreement, and claims for
which the Executive is entitled to be indemnified under the Company‘s
charter, by-laws or under applicable law or pursuant to the Company’s directors’
and officer’s liability insurance policies.

ARTICLE 6

CONFIDENTIAL INFORMATION

SECTION 6.01. Confidential Information and Trade Secrets. The Executive and the
Company agree that certain materials, including, but not limited to,
information, data and other materials relating to customers,

 

--------------------------------------------------------------------------------

 

 

development programs, costs, marketing, trading, investment, sales activities,
promotion credit and financial data, manufacturing processes, financial methods,
plans or the business and affairs of the Company and its Affiliates, constitute
proprietary confidential information and trade secrets. Accordingly, the
Executive will not at any time during or after the Executive’s employment
with the Company disclose or use for the Executive’s own benefit or purposes or
the benefit or purposes of any Person, other than the Company and any of its
Affiliates, any proprietary confidential information or trade secrets. The
foregoing obligations imposed by this Section 6.01 will not apply (i) in the
course of the business of and for the benefit of the Company, (ii) if such
information has become, through no fault of the Executive, generally known to
the public, or (iii) if the Executive is required by law to make disclosure
(after giving the Company notice and an opportunity to contest such
requirement). The Executive agrees that upon termination of employment with the
Company for any reason, the Executive will immediately return to the Company all
memoranda, books, paper, plans, information, letters and other data, and all
copies thereof or therefrom, which in any way relate to the business of the
Company and its Affiliates. The Executive further agrees that the Executive will
not retain or use for the Executive’s account at any time any trade names,
trademark or other proprietary business designation used or owned in connection
with the business of the Company or any of its Affiliates.

SECTION 6.02.  Notice of Immunity under the Economic Espionage Act of 1996, as
amended by the Defend Trade Secrets Act of 2016.  Notwithstanding any other
provision of this Agreement or the provisions contained in any other agreements
pertaining to confidentiality that the Executive has signed, the Executive
understands that the Executive will not be held criminally or civilly liable
under any federal or state trade secret law for any disclosure of a trade secret
that (a) is made (1) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney and (2) solely for
the purpose of reporting or investigating a suspected violation of law; or (b)
is made in a complaint or other document that is filed under seal in a lawsuit
or other proceeding.  If the Executive files a lawsuit for retaliation by the
Company for reporting a suspected violation of law, the Executive may disclose
the Company’s trade secrets to the Executive’s attorney and use the trade secret
information in the court proceeding if the Executive:  (a) files any document
containing the trade secret under seal; and (b) does not disclose the trade
secret, except pursuant to court order.

ARTICLE 7

NONCOMPETITION

SECTION 7.01. Noncompetition. (a) The Executive acknowledges and recognizes the
highly competitive nature of the business of the Company and its Affiliates and
accordingly agrees that during the term of the Executive’s employment and for a
period of one (1) year after the termination thereof:

(i) the Executive will not directly or indirectly engage in any business which
is in competition with any line of business conducted by the Company or any of
its Affiliates, including, but not limited to, where such engagement is as an
officer, director, proprietor, employee, partner, investor (other than as a
holder of less than 1% of the outstanding capital stock of a publicly traded
corporation), consultant, advisor, agent or sales representative, in any
Restricted Territory;

 

(ii) the Executive will not perform or solicit the performance of services for
any customer or client of the Company or any of its Affiliates;

(iii) the Executive will not directly or indirectly induce any employee of the
Company or any of its Affiliates to (1) engage in any activity or conduct which
is prohibited pursuant to this Section 7.01, or (2) terminate such employee’s
employment with the Company or any of its Affiliates. Moreover, the Executive
will not directly or indirectly employ or offer employment (in connection with
any business which is in competition with any line of business conducted by the
Company or any of its Affiliates) to any person who was employed by the
Company or any of its Affiliates unless such person shall have ceased to be
employed by the Company or any of its Affiliates for a period of at least twelve
(12) months; and

(iv) the Executive will not directly or indirectly assist others in engaging in
any of the activities which are

 

--------------------------------------------------------------------------------

 

 

prohibited under clauses (i)-(iii) of this Section 7.01(a) above.

Notwithstanding the foregoing, the Executive may serve as an advisor to any
person or entity that is not directly engaged in a business which is in
competition with any line of business conducted by the Company or any of its
Affiliates after the Executive receives the Company’s written permission, which
shall not be unreasonably withheld.

(b) The covenant contained in Section 7.01(a)(i) above is intended to be
construed as a series of separate covenants, one for each county, town, city and
state or other political subdivision of a Restricted Territory. Except for
geographic coverage, each such separate covenant shall be deemed identical in
terms to the covenant contained in the preceding subsections. If, in any
judicial proceeding, the court shall refuse to enforce any of the separate
covenants (or any part thereof) deemed included in such subsections, then such
unenforceable covenant (or such part) shall be deemed to be eliminated from this
Agreement for the purpose of those proceedings to the extent necessary to permit
the remaining separate covenants (or portions thereof) to be enforced.

(c) It is expressly understood and agreed that although the Executive and the
Company consider the restrictions contained in this Section 7.01 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against the Executive, the
provisions of this Agreement shall not be rendered void but shall be deemed
amended to apply as to such maximum time and territory and to such maximum
extent as such court may judicially determine or indicate to be enforceable.
Alternatively, if any court of competent jurisdiction finds that any restriction
contained in this Agreement is unenforceable, and such restriction cannot be
amended so as to make it enforceable, such finding shall not affect the
enforceability of any of the other restrictions contained herein.

ARTICLE 8

EQUITABLE RELIEF

SECTION 8.01. Equitable Relief. The Executive acknowledges that (a) the
covenants contained in Sections 6.01 and 7.01 hereof are reasonable, (b) the
Executive’s services are unique, and (c) a breach or threatened breach by him of
any of his covenants and agreements with the Company contained in Sections 6.01
or 7.01 hereof could cause irreparable harm to the Company for which it would
have no adequate remedy at law. Accordingly, and in addition to any remedies
which the Company may have at law, in the event of an actual or threatened
breach by the Executive of his covenants and agreements contained in Sections
6.01 or 7.01 hereof, the Company shall be entitled as a matter of right to an
injunction, without a requirement to post bond, out of any court of competent
jurisdiction, restraining any violation or further violation of such promises by
the Executive or the Executive’s employees, partners or agents.

 

 

ARTICLE 9

INDEMNIFICATION

SECTION 9.01. (a) Indemnification. The Company agrees that if the Executive is
made a party, or is threatened to be made a party, to any action, suit or
proceeding, whether civil, criminal, administrative or investigative, by reason
of the fact that he is or was a director, officer or employee of the Company or
is or was serving at the request of the Company as a director, officer, member,
employee or agent of another corporation, partnership, joint venture, trust or
other enterprise, including service with respect to employee benefit plans, the
Executive shall be indemnified and held harmless by the Company to the fullest
extent permitted or authorized by applicable law and the Company‘s certificate
of incorporation or bylaws, against all cost, expense, liability and loss
(including, without limitation, attorney’s fees, judgments, fines, ERISA excise
taxes or penalties and amounts paid or to be paid in settlement) reasonably
incurred or suffered by the Executive in connection therewith, and such
indemnification shall continue as to the Executive even if he has ceased to be a
director, member, employee or agent of the Company or other entity and shall
inure to the benefit of the Executive’s heirs, executors and administrators.

(b) D&O Insurance. During the Employment Period, the Company shall keep in place
a directors’ and officers’ liability insurance policy (or policies) providing
comprehensive coverage to the Executive to the same

 

--------------------------------------------------------------------------------

 

 

extent that the Company provides such coverage for any other officer or director
of the Company and, after the expiration of the Employment Period, the Executive
shall be entitled to such coverage to the same extent that the Company provides
such coverage for any other current or former officer or director of the
Company.

ARTICLE 10

MISCELLANEOUS

SECTION 10.01. Remedies. The Company will have all rights and remedies set forth
in this Agreement, all rights and remedies which the Company has been granted at
any time under any other agreement or contract and all of the rights which the
Company has under any law. The Company will be entitled to enforce such rights
specifically, without posting a bond or other security, to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law. The failure of the Company to enforce at any time
any provision of this Agreement shall in no way be construed to be a waiver of
such provision or of any other provision hereof.

SECTION 10.02. Consent to Amendments. The provisions of this Agreement may be
amended or waived only by a written agreement executed and delivered by the
Company and the Executive. No other course of dealing between the parties to
this Agreement or any delay in exercising any rights hereunder will operate as a
waiver of any rights of any such parties. Notwithstanding the foregoing or any
provisions of this Agreement to the contrary, the Company may at any time, with
the consent of the Executive, modify or amend any provision of this Agreement or
take any other action, to the extent necessary or advisable to ensure that this
Agreement complies with or is exempt from Section 409A of the Code and that any
payments or benefits under this Agreement are not subject to interest and
penalties under Section 409A of the Code.

SECTION 10.03. Successors and Assigns. All covenants and agreements contained in
this Agreement by or on behalf of any of the parties hereto will bind and inure
to the benefit of the respective successors and assigns of the parties hereto
whether so expressed or not, provided that the Executive may not assign his
rights or delegate his obligations under this Agreement without the written
consent of the Company.

SECTION 10.04. Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be prohibited by or
invalid under applicable law, such provision will be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
this Agreement.

SECTION 10.05. Counterparts. This Agreement may be executed simultaneously in
two or more counterparts, any one of which need not contain the signatures of
more than one party, but all of which counterparts taken together will
constitute one and the same agreement.

SECTION 10.06. Descriptive Headings. The descriptive headings of this Agreement
are inserted for convenience only and do not constitute a part of this
Agreement.

SECTION 10.07. Notices. All notices, demands or other communications to be given
or delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when delivered personally to the
recipient, two (2) business days after the date when sent to the recipient by
reputable express courier service (charges prepaid) or four (4) business days
after the date when mailed to the recipient by certified or registered mail,
return receipt requested and postage prepaid. Such notices, demands and other
communications will be sent to the Executive and to the Company at the addresses
set forth below.

 

 

 

 

If to the Executive:

  

To the last address delivered to the Company by the Executive in the manner set
forth herein.

 

 

 

--------------------------------------------------------------------------------

 

 

If to the Company:

  

The ExOne Company

127 Industry Boulevard

Irwin, PA 15642

Attn: Loretta L. Benec

General Counsel and Corporate Secretary

 

Copies of notices to the Company shall also be sent to:

 

 

 

  

McGuireWoods LLP

625 Liberty Avenue, 23rd Floor

Pittsburgh, PA 15222

Attn: Hannah Thompson Frank

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

SECTION 10.08. Withholding. The Company may withhold from any amounts payable
under this Agreement such federal, state, local or foreign taxes as shall be
required to be withheld pursuant to any applicable law or regulation.

SECTION 10.09. No Third Party Beneficiary. This Agreement will not confer any
rights or remedies upon any person other than the Company, the Executive and
their respective heirs, executors, successors and assigns.

SECTION 10.10. Agreements. This Agreement, between the Company and Executive
constitutes the entire agreement among the parties relating to the subject
matter hereof.  No prior or contemporaneous oral or written agreements or
representations may be offered to alter the terms of this Agreement.     To the
extent Executive and the Company have entered into other agreements, including,
but not limited to, Executive’s offer letter dated October 23, 2018 and The
ExOne Company’s Proprietary Information and Assignment of Inventions Agreement
dated October 17, 2018, that are not in conflict with this Agreement, the terms
of those other agreements shall be in addition to this Agreement.  

SECTION 10.11. Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rule of strict construction will be applied against any party. Any reference to
any federal, state, local or foreign statute or law will be deemed also to refer
to all rules and regulations promulgated thereunder, unless the context requires
otherwise. The use of the word “including” in this Agreement means “including
without limitation” and is intended by the parties to be by way of example
rather than limitation.

SECTION 10.12. Survival. Sections  6.01, 6.02, 7.01, 8.01, 9.01 and Article 10
hereof will survive and continue in full force in accordance with their terms
notwithstanding any termination of Executive or the Employment Period, and the
Agreement shall otherwise remain in full force to the extent necessary to
enforce any rights and obligations arising hereunder.

 

 

SECTION 10.14. GOVERNING LAW. ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY AND INTERPRETATION OF THIS AGREEMENT WILL BE GOVERNED BY THE INTERNAL
LAW OF PENNSYLVANIA, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.

SECTION 10.15. Internal Revenue Code Section 409A.

(a) If any benefit provided under this Agreement is subject to the provisions of
Section 409A of the Code and the regulations issued thereunder, the provisions
of the Agreement shall be administered, interpreted and construed in a manner
necessary to comply with Section 409A and the regulations issued thereunder (or
disregarded to the extent such provision cannot be so administered, interpreted,
or construed.)

 

--------------------------------------------------------------------------------

 

 

(b) For purposes of the Agreement, the Executive shall be considered to have
experienced a termination of employment only if the Executive has terminated
employment with the Company and all of its controlled group members within the
meaning of Section 409A of the Code. For purposes hereof, the determination of
controlled group members shall be made pursuant to the provisions of
Section 414(b) and 414(c) of the Code; provided that the language “at least 50
percent” shall be used instead of “at least 80 percent” in each place it appears
in Section 1563(a)(1),(2) and (3) of the Code and Treas. Reg. § 1.414(c)-2.
Whether the Executive has terminated employment will be determined based on all
of the facts and circumstances and in accordance with the guidance issued under
Section 409A of the Code.

(c) For purposes of Section 409A, each severance benefit payment shall be
treated as a separate payment. Each payment under this Agreement is intended to
be excepted from Section 409A to the maximum extent provided under Section 409A
as follows: (i) the Employee’s termination date and within the applicable 2  1
/2 month period specified in Treas. Reg. § 1.409A-1(b)(4) is intended to be
excepted under the short-term deferral exception as specified in Treas. Reg. §
1.409A-1(b)(4); (ii) post-termination medical benefits are intended to be
excepted under the medical benefits exceptions as specified in Treas. Reg.
§ 1.409A-1(b)(9)(v)(B); and (iii) to the extent payments are made as a result of
an involuntary separation, each payment that is not otherwise excepted under the
short-term deferral exception or medical benefits exception is intended to be
excepted under the involuntary pay exception as specified in Treas. Reg. §
1.409A-1(b)(9)(iii). The Executive shall have no right to designate the date of
any payment under this Agreement.

(d) With respect to payments subject to Section 409A of the Code (and not
excepted therefrom), if any, it is intended that each payment is paid on a
permissible distribution event and at a specified time consistent with
Section 409A of the Code. The Company reserves the right to accelerate and/or
defer any payment to the extent permitted and consistent with Section 409A.
Notwithstanding any provision of this Agreement to the contrary, to the extent
that a payment hereunder is subject to Section 409A of the Code (and not
excepted therefrom) and payable on account or a termination of employment, such
payment shall be delayed for a period of six months after the date of
termination (or, if earlier, the death of the Executive ) if the Executive is a 
“specified employee”  (as defined in Section 409A of the Code and determined in
accordance with the procedures established by the Company). Any payment that
would otherwise have been due or owing during such 6-month period will be paid
immediately following the end of the 6-month period in the month following the
month containing the 6-month anniversary of the date of termination.

[remainder of page intentionally left blank]


 

--------------------------------------------------------------------------------

 

 

 

 

[Signature Page for John F. Hartner Employment Agreement]

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

 

 

 

The ExOne Company

 

 

By:

 /s/Loretta L. Benec

 

Loretta L. Benec

General Counsel & Corporate Secretary

Dated: May 15, 2019

 

 

By:

 /s/John F. Hartner

 

John F. Hartner

Dated: May 15, 2019




 

--------------------------------------------------------------------------------

 

 

Annex A

SEPARATION OF EMPLOYMENT AND GENERAL RELEASE AGREEMENT

THIS SEPARATION OF EMPLOYMENT AND GENERAL RELEASE AGREEMENT (this “Agreement”)
is made as of this              day of             ,             , by and
between The ExOne Company, a Delaware corporation (the “Company”), and John F.
Hartner (the “Executive”).

WHEREAS, the Executive formerly was employed by the Company as Chief Executive
Officer;

WHEREAS, the Executive and Company entered into an Employment Agreement,
dated                     , 2019, (the “Severance Agreement”) which provides for
certain payments and benefits in the event that the Executive’s employment is
terminated on account of a reason set forth in the Severance Agreement; and

WHEREAS, the Executive’s employment with the Company was terminated for reasons
that qualify the Executive to receive certain payments and benefits, as set
forth in Article 5 of the Severance Agreement, subject to, among other things,
the Executive’s execution of this Release as defined therein.

NOW, THEREFORE, for and in consideration of the Company’s commitments in Article
5 of the Severance Agreement, and intending to be legally bound, the Executive
and the Company hereby agree as follows:

1. (a) The Executive does hereby REMISE, RELEASE AND FOREVER DISCHARGE the
Company, its affiliates, subsidiaries and parents, and its and their respective
officers, directors, employees, and agents, and its and their respective
successors and assigns, heirs, executors, and administrators, as well as the
current and former fiduciaries of any pension, welfare, or other benefit plans
applicable to the employees or former employees of the Company, and the current
and former welfare and other benefit plans sponsored by the Company
(collectively, “Releasees”) from all causes of action, suits, debts, claims and
demands whatsoever in law or in equity, which the Executive ever had, now has,
or hereafter may have, whether known or unknown, or which the Executive’s heirs,
executors, or administrators may have, by reason of any matter, cause or thing
whatsoever, from the beginning of time to the date the Executive signs this
Agreement, and particularly, but without limitation of the foregoing general
terms, any claims arising from or relating in any way to the Executive’s
employment relationship with the Company, the terms and conditions of that
employment relationship, and the termination of that employment relationship,
including, but not limited to, any claims arising under the Age Discrimination
in Employment Act, the Older Workers Benefit Protection Act, Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act, the Worker
Readjustment and Retraining Notification Act, the Consolidated Omnibus Budget
Reconciliation Act, the Employee Retirement Income Security Act of 1974, the
Pennsylvania Human Relations Act, and any other claims under any federal, state
or local common law, statutory, or regulatory provision, now or hereafter
recognized, and any claims for attorneys’ fees and costs. This Agreement is
effective without regard to the legal nature of the claims raised and without
regard to whether any such claims are based upon tort, equity, implied or
express contract or discrimination of any sort.

(b) Although Paragraph 1(a) is intended to be a general release, it is
understood and agreed that Paragraph 1(a) excludes claims related to the
Executive’s right to receive the payments and benefits described in Article 5 of
the Severance Agreement, as well as claims under any statute or common law that
the Executive is legally barred from releasing, such as the Executive’s
entitlement to vested pension benefits. Notwithstanding any other provision
hereof, the Executive shall not release claims that the Executive may have
against the Company for reimbursement of ordinary and necessary business
expenses incurred by him during the course of his employment, claims that arise
after the effective date of the Release, any rights the Executive may have to
enforce Sections 5.02 of the Severance Agreement, and claims for which the
Executive is entitled to be indemnified under the Company‘s charter, by-laws or
under applicable law or pursuant to the Company’s directors’ and officer’s
liability insurance policies.

(c) Nothing herein is intended to or shall preclude the Executive from filing a
charge with any appropriate federal, state or local government agency and/or
cooperating with said agency in its investigation. The Executive, however,
explicitly waives any right to file a personal lawsuit or receive monetary
damages that the agency may recover against the Releasees, without regard as to
who brought any said complaint or charge. Employee further

 

--------------------------------------------------------------------------------

 

 

agrees that to the extent any relief, including monetary relief, is awarded in
any such proceeding, all amounts paid as consideration under Article 5 of the
Severance Agreement shall be a setoff and credit against any such award to the
fullest extent permitted by law.

(d) The Executive represents and agrees by signing below that the Executive has
not been denied any leave or benefit requested, has received the appropriate pay
for all hours worked for the Company, and has no known workplace injuries or
occupational diseases.

(e) To the fullest extent permitted by law, the Executive represents and affirms
that (i) [other than             ,] the Executive has not filed or caused to be
filed on the Executive’s behalf any claim for relief against any Releasee and,
to the best of the Executive’s knowledge and belief, no outstanding claims for
relief have been filed or asserted against the Company or any Releasee on the
Executive’s behalf; and (ii) [ other than             , ] the Executive has not
reported any improper, unethical or illegal conduct or activities to any
supervisor, manager, department head, human resources representative, agent or
other representative of the Company, to any member of the Company’s legal or
compliance departments, or to the ethics hotline, and has no knowledge of any
such improper, unethical or illegal conduct or activities. The Executive agrees
to promptly dismiss with prejudice all claims for relief filed before the date
the Executive signs this Agreement.

2. The Company does hereby REMISE, RELEASE AND FOREVER DISCHARGE the Executive
from all claims, demands or causes of action arising out of facts or occurrences
prior to the date of this Agreement, but only to the extent the Company knows or
reasonably should know of such facts or occurrence and only to the extent such
claim, demand or cause of action relates to a violation of applicable law or the
performance of the Executive’s duties with the Company; provided, however, that
this release of claims shall not in any case be effective with respect to any
claim by the Company alleging a breach of the Executive’s obligations under this
Agreement. [Note: The Company and the Executive may, but shall not be required
to mutually agree on a case-by-case basis at the time of the signing of this
release to include the foregoing provision, or a substantially similar
provision, to this Agreement.]

3. The Executive further agrees and recognizes that the Executive’s employment
relationship with the Company has been permanently severed, that the Executive
shall not seek employment with the Company or any affiliated entity at any time
in the future, and that the Company has no obligation to employ the Executive in
the future.

4. The Executive further agrees that the Executive will not disparage or subvert
the Company, or make any statement reflecting negatively on the Releasees
including, but not limited to, statements relating to the operation or
management of the Company, the Executive’s employment and the termination of the
Executive’s employment, irrespective of the truthfulness or falsity of such
statement.

5. The Executive acknowledges that if the Executive had not executed this
Agreement containing a release of all claims, the Executive would not have been
entitled to the payments and benefits set forth in Article 5 of the Severance
Agreement.

6.Notice of Immunity under the Economic Espionage Act of 1996, as amended by the
Defend Trade Secrets Act of 2016.  Notwithstanding any other provision of this
Agreement or the provisions contained in any other agreements pertaining to
confidentiality that the Executive has signed, the Executive understands that
the Executive will not be held criminally or civilly liable under any federal or
state trade secret law for any disclosure of a trade secret that: (i) is made:
(1) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney; and (2) solely for the purpose of
reporting or investigating a suspected violation of law; or (ii) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding.  If the Executive files a lawsuit for retaliation by the Company for
reporting a suspected violation of law, the Executive may disclose the Company’s
trade secrets to the Executive’s attorney and use the trade secret information
in the court proceeding if the Executive:  (i) files any document containing the
trade secret under seal; and (ii) does not disclose the trade secret, except
pursuant to court order.

7. Collectively, this Agreement and the Severance Agreement contain the entire
agreement between the Company and the Executive relating to the subject matter
hereof. No prior or contemporaneous oral or written

 

--------------------------------------------------------------------------------

 

 

agreements or representations may be offered to alter the terms of this
Agreement. To the extent Employee has entered into other agreements with the
Company that are not in conflict with this Agreement, including, but not limited
to the Severance Agreement, The ExOne Company Proprietary Information and
Assignment of Inventions Agreement, the terms of this Agreement shall not
supersede, but shall be in addition to such other agreements.

8. The Executive agrees not to disclose the terms of this Agreement or the
Severance Agreement to anyone, except the Executive’s spouse, attorney and, as
necessary, tax/financial advisor. Likewise, the Company agrees that the terms of
this Agreement will not be disclosed except as may be necessary to obtain
approval or authorization to fulfill its obligations hereunder or as required by
law. It is expressly understood that any violation of the confidentiality
obligation imposed hereunder constitutes a material breach of this Agreement.

9. The Executive represents that the Executive has returned to the Company and
does not presently have in the Executive’s possession or control any records and
business documents, whether on computer or hard copy, and other materials
(including but not limited to computer disks and tapes, computer programs and
software, office keys, correspondence, files, customer lists, technical
information, customer information, pricing information, business strategies and
plans, sales records and all copies thereof) (collectively, the “Corporate
Records”) provided by the Company and/or its predecessors, subsidiaries or
affiliates or obtained as a result of the Executive’s prior employment with the
Company and/or its predecessors, subsidiaries or affiliates, or created by the
Executive while employed by or rendering services to the Company and/or its
predecessors, subsidiaries or affiliates. In addition, the Executive has or will
promptly return in good condition any other Company owned equipment or property,
including, but not limited to, automobiles, personal data assistants, facsimile
machines, copy machines, pagers, credit cards, cellular telephone equipment,
business cards, laptops and computers. At the Executive’s request, the Company
will make reasonable arrangements to transfer cellular phone numbers and
personal fax numbers to the Executive.

10. Nothing in this Agreement shall prohibit or restrict the Executive from:
(i) making any disclosure of information required by law; (ii) providing
information to, or testifying or otherwise assisting in any investigation or
proceeding brought by, any federal regulatory or law enforcement agency or
legislative body, any self-regulatory organization, or the Company’s designated
legal, compliance or human resources officers; or (iii) filing, testifying,
participating in or otherwise assisting in a proceeding relating to an alleged
violation of any federal, state or municipal law relating to fraud, or any rule
or regulation of the Securities and Exchange Commission or any self-regulatory
organization.

11. The parties agree and acknowledge that the agreement by the Company
described herein, and the release of any asserted or unasserted claims against
the Releasees, are not and shall not be construed to be an admission of any
violation of any federal, state or local statute or regulation, or of any duty
owed by any of the Releasees to the Executive.

12. The Executive agrees and recognizes that should the Executive breach any of
the obligations or covenants set forth in Articles 6 and 7 of the Severance
Agreement, the Company will have no further obligation to provide the Executive
with the consideration set forth in Article 5 of the Severance Agreement, and
will have the right to seek repayment of all consideration paid up to the time
of any such breach. Notwithstanding the foregoing, the Executive acknowledges
that if the Executive breaches Articles 6 and 7 of the Severance Agreement, and
if the Company terminates or recovers any of the payments or benefits provided
under Article 5 of the Severance Agreement (as provided for in Articles 6 and 7
of the Severance Agreement), the release provided by Section 1 of this Agreement
shall remain valid and enforceable.

13. The Executive further agrees that the Company shall be entitled to
preliminary and permanent injunctive relief, without the necessity of proving
actual damages, as well as to an equitable accounting of all earnings, profits
and other benefits arising from any violations of this Agreement, which rights
shall be cumulative and in addition to any other rights or remedies to which the
Company may be entitled.

14. This Agreement and the obligations of the parties hereunder shall be
construed, interpreted and enforced in accordance with the laws of the
Commonwealth of Pennsylvania.

 

--------------------------------------------------------------------------------

 

 

15. The Executive certifies and acknowledges as follows:

(a) That the Executive has read the terms of this Agreement, and that the
Executive understands its terms and effects, including the fact that the
Executive has agreed to RELEASE AND FOREVER DISCHARGE the Releasees from any
legal action arising out of the Executive’s employment relationship with the
Company and the termination of that employment relationship; and

(b) That the Executive has signed this Agreement voluntarily and knowingly in
exchange for the consideration described herein, which the Executive
acknowledges is adequate and satisfactory to him and which the Executive
acknowledges is in addition to any other benefits to which the Executive is
otherwise entitled; and

(c) That the Executive has been and is hereby advised in writing to consult with
an attorney prior to signing this Agreement; and

(d) That the Executive does not waive rights or claims that may arise after the
date this Agreement is executed; and

(e) That the Company has provided the Executive with a period of [twenty-one
(21)] or [forty-five (45)] days within which to consider this Agreement, and
that the Executive has signed on the date indicated below after concluding that
this Agreement is satisfactory; and

(f) The Executive acknowledges that this Agreement may be revoked within seven
(7) days after execution, and it shall not become effective until the expiration
of such seven (7) day revocation period. In the event of a timely revocation by
the Executive, this Agreement will be deemed null and void and the Company will
have no obligations hereunder or under Article 5 of the Severance Agreement.

 

 

Intending to be legally bound hereby, the Executive and the Company executed the
foregoing Separation of Employment and General Release Agreement this
             day of             ,             .

 

 

 

 

                                                                                
         

 

Witness:                                          
                                       

Executive

 

 

 

 

[Insert Company Name]

 

 

 

 

By:                                          
                                       

 

Witness:                                          
                                       

Name:

 

 

Title:

 

 

 

 